Citation Nr: 0843661	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  06-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to special monthly compensation based on loss 
of use of both hands.

2.  Entitlement to service connection for claimed bilateral 
shoulder disorder, to include as secondary to the service-
connected peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for claimed bilateral 
elbow pain, to include as secondary to the service-connected 
peripheral neuropathy of the upper extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has current bilateral shoulder 
and elbow disabilities secondary to his service-connected 
peripheral neuropathy of the upper extremities, a residual of 
cold injury sustained during his service in Korea.

The Board notes that a disability which is proximately due 
to, or results from, another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b). 

In an April 2005 VA examination, the veteran rated his 
bilateral shoulder and elbow pain as 10 (on a scale of 1-10 
with 10 being the most severe).  Objectively he was tender 
over the subacromial bursa of the right shoulder.  He had 
limitation in flexion and abduction (0-90 degrees and 0-40 
degrees, respectively).  He also had limitation in flexion 
and abduction of the left shoulder (0-90 degrees and 0-100 
degrees, respectively).  In the right elbow he had limitation 
in flexion (0-60 degrees); otherwise range of motion was 
normal.  He had full ranges of motion in the left elbow.

The examiner diagnosed the veteran with bilateral shoulder 
osteoarthritis.  The bilateral shoulder disability affected 
the right greater than left and primarily affected the 
veteran's ability in relation to overhead lifting and 
independence in activities of daily living such as washing, 
toileting and dressing.  The examiner concluded that despite 
complaints of bilateral elbow pain, there was no objective 
evidence to suggest osteoarthritis involving the elbows.  The 
examiner further stated that the symptoms of peripheral 
neuropathy and osteoarthritis may have been exacerbated by 
the veteran's previous cold injury.

The Board notes that despite this examination findings, the 
record is still unclear as to whether the veteran has current 
bilateral shoulder and elbow disabilities caused or made 
worse by his service-connected peripheral neuropathy of the 
upper extremities.  In this regard, while the veteran was 
diagnosed with a current bilateral shoulder disability 
(osteoarthritis), the examiner failed to comment on the 
relationship between the disability and the veteran's 
service-connected peripheral neuropathy.  With regard to the 
claimed bilateral elbow disorder, the examination findings 
suggest that the veteran does not have current osteoarthritis 
of the elbows bilaterally.  However, the examination report 
does not address whether the veteran has any other current 
bilateral elbow disability caused or made worse by his 
service-connected peripheral neuropathy of the upper 
extremities.  In this regard the Board notes that the veteran 
has significant limitation in flexion of the right elbow.  It 
is unclear from the record if this limitation of flexion of 
the right elbow represents a disability for which service 
connection can be awarded.  

The Board notes that VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2005); 
see 38 C.F.R. § 19.9 (2008).  Where the Board makes a 
decision based on an examination report that does not contain 
sufficient detail, remand is required by the courts "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination." Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  Thus, the Board finds that a more 
contemporaneous VA examination is necessary.  

The veteran also claims entitlement to special monthly 
compensation based on loss of use of both hands.  Given the 
development suggested above, further action cannot be taken 
on this issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision on 
one issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2007), the need for additional evidence 
regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide and inform him of 
the type of evidence that he is expected 
to provide.  

The veteran should be notified that a 
disability which is proximately due to, 
or results from, another disease or 
injury for which service connection has 
been granted shall be considered a part 
of the original condition.  Specifically, 
when aggravation of a disease or injury 
for which service connection has not been 
granted is proximately due to, or the 
result of, a service-connected condition, 
the veteran shall be compensated for the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.  See 38 C.F.R. 
§ 3.310(a),(b) (2007); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the claimed 
bilateral shoulder and elbow disorders.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.

3.  The veteran should also be afforded a 
VA examination by the appropriate 
physician to obtain a definitive 
diagnosis with regard to his claimed 
bilateral elbow and shoulder disorders.  
The veteran's claims folder must be made 
available for the physician's review 
prior to the examination.  A notation to 
the effect that this record review took 
place should be included in the 
examiner's report.  All indicated tests 
and studies are to be performed.  
Following the examination, the examiner 
is requested to provide an opinion as the 
following questions:

(a.)	Is it at least as likely as 
not that the claimed 
bilateral shoulder and 
bilateral elbow disorders are 
related to the service-
connected peripheral 
neuropathy of the upper 
extremities?
  
(b.)	If not, then are the claimed 
bilateral shoulder and 
bilateral elbow disorders 
aggravated (i.e., worsened 
beyond its natural 
progression) by the veteran's 
service-connected peripheral 
neuropathy of the upper 
extremities?  If so, the 
examiner should attempt to 
objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

(c.)	If not related to or 
aggravated by the service-
connected peripheral 
neuropathy of the upper 
extremities, is it at least 
as likely as not (e.g., a 50 
percent or greater 
likelihood) that the veteran 
has current bilateral 
shoulder and bilateral elbow 
disabilities etiologically 
related to his cold weather 
exposure during or otherwise 
to his period of active 
service?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The RO should also arrange for the 
veteran to undergo an examination to 
determine if he has lost the use of both 
hands.  The examiner should be requested 
to render an opinion regarding whether it 
is at least as likely as not (probability 
50 percent or greater) that the veteran 
has lost the use of both has as a result 
of his service-connected peripheral 
neuropathy of the upper extremities.  
Medical findings utilized in reaching the 
conclusion should be set out.  The claims 
folder should be made available for 
review in connection with this 
examination.  Detailed functional 
findings should be set forth as to the 
hands, including discussion of grip 
strength.  The examiner should provide 
complete rationale for all conclusions 
reached.

5.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


s Affairs


